In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00134-CV

______________________________



HIGHROCK FARMS, INC., Appellant


V.


AUBREY RAY DICKERSON, ET AL., Appellees





On Appeal from the 71st Judicial District Court

Harrison County, Texas

Trial Court No. 99-0652







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter

 
MEMORANDUM OPINION


	Appellant, Highrock Farms, Inc., has filed an unopposed motion to dismiss its appeal based
on its settlement with the appellees in this case.  The Texas Rules of Appellate Procedure authorize
this Court to dismiss an appeal on the filing of a proper motion by the appellant.  See Tex. R. App.
P. 42.1(a).  We grant Highrock's motion to dismiss the appeal.  We dismiss the appeal and remand
this case to the trial court for entry of orders to effectuate the settlement agreement among the
parties.  Highrock's motion states that the parties have agreed to bear their own costs incurred in the
appeal.

						Jack Carter
						Justice

Date Submitted:	July 14, 2003
Date Decided:		July 15, 2003

d therein, we likewise conclude that error has not
been shown in this case.
	We affirm the judgment. 

						Bailey C. Moseley
						Justice

Date Submitted:	February 26, 2009
Date Decided:		February 27, 2009

Do Not Publish
1. Whytus appeals from seven convictions, all for aggravated assault with a deadly weapon,
cause numbers 06-08-00167-CR through 06-08-00173-CR.